                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRIC OFALASKA

IN THE MATTER OF TilE ~BARCH            ftase          No. 3:19-mj-00569-MMS
                                               ,,)~1lL1
CENEN PLACENCIA                                Filed Under Seal



 AFFIDAVIT IN SUPPORT OF COMPLAINT AND WARRANT FOR ARREST

       1.      On or about November 20, 2019, CENEN PLACENCIA, the defendant

herein, did knowingly and intentionally possess with intent to distribute controlled

substances in the District of Alaska. All in violation of Title 21, United States Code 841

§ (a) (1) and (b) (1) (B). And the complaint further states:

                                    INTRODUCTION

       2.      I have been a Special Agent with Coast Guard Investigative Service

("CGIS") since January 2005. My duties and responsibilities include executing and

serving federal warrants and subpoenas, making arrests, and investigating violations of

federal law. As a CGIS Special Agent I have participated in a wide array of criminal

investigations to include violent crimes and drug-related crimes, including Title 21,

United States Code 841 § (a) (1) and (b)(l)(B).

       3.      This affidavit is made in support of a complaint charging that CENEN

PLACENCIA did knowingly and intentionally attempt to possess with intent to distribute

controlled substances. All in violation of Title 21, United States Code 841 § (a) (1) and

(b) (1) (B).


                                         Page 1 of 5                   NOV 2 1 2019

        Case 3:19-mj-00569-MMS Document 1-1 Filed 11/21/19 Page 1 of 5
       4.     I make this affidavit based upon personal knowledge and discussion with

law enforcement personnel from CGIS and the Alaska State Troopers ("AST"). Because

this affidavit is being submitted for the limited purpose of supporting the charges

contained in the complaint, I have not set forth each and every fact known to me

regarding this matter.

                                   INVESTIGATION

       5.     On March 11 , 2019, a State of Alaska search warrant was executed on

CENEN PLACENCIA's residence in Kodiak, Alaska. During this warrant

approximately 24 7.3 grams of suspected heroin along with $2,279.00 in suspected drug

proceeds was seized from CENEN PLACENCIA's residence.

       6.     Investigators had also received information from an AST Confidential

Informant on July 25, 2019 who has provided reliable information to investigators in the

past that CENEN PLACENCIA has previously used a lamb carcass to transfer drugs

from Anchorage to Kodiak. According to AST, this Confidential Informant has two prior

felonies for delivery and possession of controlled substances and misdemeanor

convictions for vehicle and assault and the motivation of this Confidential Informant is to

mitigate their exposure to potential criminal charges. Additionally, AST has not

financially compensated this Confidential Informant.

       7.     On November 20, 2019 at approximately 8:00 a.m., Investigators from the

AST Anchorage Airport Interdiction Team (AAIT) contacted CENEN PLACENCIA

  nsensually at the Anchorage International Airport. CENEN PLACENCIA was ticketed

                                         Page 2 of 5
    NOV 2 1 2019

       Case 3:19-mj-00569-MMS Document 1-1 Filed 11/21/19 Page 2 of 5
on Ravn Airlines Flight 888 departing to Kodiak at 8:30 a.m. During this contact,

CENEN PLACENCIA provided law enforcement his consent to search his checked

luggage, which consisted of a large fish box. The box was taped shut with duct tape and

a rope tied around the box. The luggage tag indicated the box weighed approximately 4 7

pounds.

       8.      Pursuant to CENEN PLACENCIA's consent, the box was opened and a

large mass of miscellaneous meat was observed inside. The meat was wrapped loosely in

two layers of heavy plastic, which were taped shut with duct tape. The meat appeared to

be numerous small pieces frozen together in a single large mass. The meat appeared to

have some pieces of animal skin and did not appear to be for human consumption.

Investigators conducting the investigation at this time opined the meat was packaged in a

manner inconsistent with how meat is normally packaged and shipped.

       9.      CENEN PLACENCIA consented to Investigators thawing and searching

the meat while he waited for the next Kodiak flight with a 1:00 p.m. departure on

November 20, 2019. While the meat was thawing, Investigators detected an odor

consistent with spoiled meat or that of meat no longer safe for consumption.

       10.     Additionally, a law enforcement narcotics detection canine conducted a

sniff of the box and alerted to the presence of narcotics.

       11.     Before the meat thawed and searched, CENEN PLACENCIA revoked

consent, at which point the search concluded pending the application of a search warrant

through a State of Alaska court.

                                          Page 3 of 5
                                                                         NOV 2 12019

          Case 3:19-mj-00569-MMS Document 1-1 Filed 11/21/19 Page 3 of 5
       12.    State of Alaska Court Search Warrant (3AN-19-4004SW) was granted and

the search of the fish box resumed. During this search, Investigators opened the contents

of the frozen meat and located 10 slightly larger than golf ball sized balls of duct tape

inside the intestine of what Investigators believed to be a goat.

       13.    During further inspection, it was determined that inside of the duct tape

wrapped balls were plastic bags containing what appeared to be heroin and

methamphetamine. In total, six packages containing approximately 740.5 grams of

heroin and six packages of approximateiy 389 grams of methamphetamine were

identified and seized pursuant to the State of Alaska search warrant. Investigators noted

two of the methamphetamine packages were wet from the moisture associated with the

contents of the fish box and the weight previously specified reflects both the wet and dry

methamphetamine seized. Both the suspected methamphetamine and heroin seized were

field tested and observed to be presumptive positive as methamphetamine and heroin.

       14.    Additional investigation revealed CENEN PLACENCIA had rebooked and

checked in to Ravn Air flight 892 with service from Anchorage to Kodiak departing at

5:40 p.m.

       15.    On or about 4:00 p.m. on November 20, 2019, CENEN PLACENCIA was

contacted in the Domestic Terminal at the Anchorage Airport and agreed to participate in

a law enforcement interview.

       16.    Your affiant, and other Investigators, conducted a Mirandized Interview

with CENEN PLACENCIA who stated he packed the box himself and purchased the goat

                                         Page 4 of 5

                                                                        NOV 2 1 2019
        Case 3:19-mj-00569-MMS Document 1-1 Filed 11/21/19 Page 4 of 5
for $140 from a rancher in California. Moreover, CENEN PLACENCIA made

statements he intended to eat the goat intestines and denied having any knowledge of the

methamphetamine and heroin found inside the goat.

       17.    Based upon the foregoing information, I respectfully submit that there is

probable cause to believe CENEN PLACENCIA knowingly and willfully possessed with

intent to distribute controlled substances. All in violation of Title 21 , United States Code

841 § (a) (1) and (b)(l)(B).



       Dated this 21st day ofNovember, 2019



                                                                       -,
                                                   AdamC1/L~
                                                   Special Agent
                                                   CGIS



Subscribed and sworn to before me this
1: I day of ovember, 2019



United States Magistrate Judge
District of Alaska
Anchorage, Alaska




                                          Page 5 of 5



        Case 3:19-mj-00569-MMS Document 1-1 Filed 11/21/19 Page 5 of 5
